                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

ERIC WATSON                                         §

VS.                                                 §                 CIVIL ACTION NO. 9:21cv86

BRYAN COLLIER, ET AL.                               §

                            MEMORANDUM OPINION AND ORDER

        Eric Watson, an inmate confined in the Eastham Unit of the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, brings this civil rights action pursuant

to 42 U.S.C. § 1983.

                                                Analysis

        The Civil Rights Act, 42 U.S.C. § 1981, et. seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue is controlled by 28 U.S.C. § 1391.

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose.

        Plaintiff complains of events which occurred at the Stiles Unit, which is located in Jefferson

County, Texas. Pursuant to 28 U.S.C. § 124, Jefferson County is located in the Eastern District of
Texas. As a result, venue regarding plaintiff’s claims is proper in this court.

        However, while Jefferson County is in the Eastern District of Texas, it is in the Beaumont

Division, rather than the Lufkin Division. None of the events complained of in this lawsuit occurred

within the Lufkin Division. Nor do any of the individual defendants reside in the Lufkin Division.

        When a case is filed in the wrong division, the court “shall dismiss, or if it be in the interests

of justice, transfer such case to any district or division in which it could have been brought.” 28

U.S.C. § 1406(a). Accordingly, this case will be transferred to the Beaumont Division of this court.
                                         ORDER

       For the reasons set forth above, it is ORDERED that this matter is transferred to the

Beaumont Division of this court.


                        SIGNED this the 3rd day of June, 2021.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                             2
